Name: Commission Regulation (EEC) No 3078/92 of 26 October 1992 amending Regulation (EEC) No 2363/92 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1992/93 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 92 Official Journal of the European Communities No L 310/21 COMMISSION REGULATION (EEC) No 3078/92 of 26 October 1992 amending Regulation (EEC) No 2363/92 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1992/93 wine year 5. The agency competent for approving contracts and declarations shall , on application by the parties concerned submitted by 22 December 1992 at the latest, adjust the quantities applied for or declared if these relate to an area greater than that set out in production declarations presented pursuant to Regula ­ tion (EEC) No 3929/87. The adjustment shall be made on the basis of the figures in production declarations. Securities lodged pursuant to paragraph 3 shall be released immediately in respect of quantities covered by that adjustment. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 38 (5) thereof, Whereas, with a view to making the measure more effec ­ tive, Commission Regulation (EEC) No 2363/92 (3) sets 31 October 1992 as the closing date for the presentation of contracts and declarations for approval ; whereas by that date the precise figures needed for production decla ­ rations to be submitted by 1 5 December at the latest may not yet be available, in particular as regards the areas to which the quantities applied for relate and the alcoholic strength of the wine to be delivered under this distillation measure ; whereas it should accordingly be possible to adjust those figures at the request of the parties concerned to bring them into line with the figures appearing in production declarations ; whereas the final date laid down in the Regulation for the approval of contracts and decla ­ rations relating to the distillation operation in question should also be put back ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 6 . Agencies as referred to in paragraph 5 shall , on application by the parties concerned submitted by 22 December 1992 at the latest, correct the actual alcoholic strength by volume of the quantities of wine to be distilled as set out in contracts and declarations. The maximum correction that may be made shall be 2 % vol. 7 . The competent agency shall approve the contracts and declarations by 15 January 1993 at the latest.' Article 2HAS ADOPTED THIS REGULATION : Article 1 The following paragraphs 5, 6 and 7 are hereby inserted in Article 2 of Regulation (EEC) No 2363/92 : This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 27. h) OJ No L 230, 13 . 8 . 1992, p. 15.